Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/8/2018 and 2/26/21 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 12-19 in the reply filed on February 26, 2021 is acknowledged.

Claim Objections
Claim 5 is objected to because of the following informalities:  the claim recites “a set of geo-coordinates corresponding to where the location where the scan of the physical item occurred” it is supposed to be “a set of geo-coordinates corresponding to where the location and where the scan of the physical item occurred”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "scan a physical item" in lines 4 and 13.  It is unclear if it is the same item scanned or 2 different items. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "scan a physical item" in lines 4 and 10.  It is unclear if it is the same item scanned or 2 different items. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "scan a physical item" in lines 4 and 11.  It is unclear if it is the same item scanned or 2 different items. There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


s 2 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 is dependent on itself which is improper. Claim 14 is dependent on claim 11 which is withdrawn due to restriction.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 12 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “a route comprising a plurality of delivery points; scan a physical item at a delivery point and generate scan information; store geo-spatial coordinates of the plurality of delivery points and an indication of a degree of uncertainty about the delivery point's geo-spatial coordinates; the confidence source data handler configured to: request that the user  scan a physical item at one of the plurality of delivery points based at least in part on the 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “mobile device” and “database” nothing in the claim element precludes the steps from practically being performed by a human using generic computer components under organizing human activity (sales activities and business relations). For example, “generating”, “storing”, “prompting”, and “generating” in the context of this claim encompasses the user to determine a geo-location/GPS location of a carrier’s mobile device and generate the are of confidence for delivering an item. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements- a “mobile device” and “a database” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
The limitations of the dependent claims 2-11, 13-14 and 16-19, further describe the identified abstract idea. In addition, the limitations of claims 5 and 16-19 define how the geo-location for a device is determined which further describes the abstract idea. The generic computer component of claims 2-4, 6-11 and 13-14 (mobile device) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishra (U.S. Patent No. 9,743239).

As to claim 15, Mishra teaches a method comprising:
storing, in a route database, a route comprising a plurality of delivery points; (col 9, lines 30-36 “Once a point or region at which a task is to be performed at a location is identified, e.g., a single point associated with the location, or two or more points or regions associated with the location, such as a routing point and a delivery point, an optimal path or an optimal route to the point or region, or to or extending between such points or regions, may be determined.”)
generating, with a mobile computing device assigned to a user delivering delivery items along the route, scan information associated with the scan of a physical item at one of the plurality of delivery points; (col 16 lines 27-38, “At box 310, coordinates of an item that were determined using a sensor during the performance of a task are identified. For example, in some embodiments of the present disclosure, when an order for the item is received via an online marketplace, and the order is to be delivered from a fulfillment center to a destination specified in the order, a bar code or other marked identifier on the item may be scanned at a given point using a GPS-enabled handheld 
receiving, at a confidence source data handler, first scan information associated with a first delivery point; (col 17 lines 60-col 18 lines 9 “As is shown in FIG. 4A, the system 400 includes a location 460-1 at which a task is to be performed (e.g., a domed arena located at 2095 Hillside Road) and a plurality of locations 460-2, 460-3, 460-4, 460-5, 460-6, 460-7 that are bounded or traversed by streets 405-1, 405-2. The system 400 includes a first set of geoscans 450-1, viz., geoscans G.sub.09-1, G.sub.96, G.sub.94, G.sub.06. The system 400 further includes a second set of geoscans 450-2, viz., G.sub.95, G.sub.00, G.sub.02, G.sub.03, G.sub.04-2, G.sub.09-2, G.sub.10, G.sub.13, G.sub.14-2, G.sub.15, and a third set of geoscans 450-3, viz., G.sub.99, G.sub.04-1, G.sub.11, G.sub.14-1. Each of the geoscans of the first set 450-1, the second set 450-2 or the third set 450-3 is a vector representative of a distribution and includes information regarding a coordinate in an x-direction x.sub.i, a coordinate in a y-direction y.sub.i, a standard deviation in the x-direction (.sigma..sub.x).sub.i, a standard deviation in the y-direction (.sigma..sub.y).sub.i and an angle of orientation .theta..sub.i.” Examiner interprets the first scan data is the first geoscan)
receiving, at a confidence source data handler, second scan information associated with a second delivery point; (col 17 lines 60-col 18 lines 9 “As is shown in FIG. 4A, the system 400 includes a location 460-1 at which a task is to be performed (e.g., a domed arena located at 2095 Hillside Road) and a plurality of locations 460-2, 460-3, 460-4, 460-5, 460-6, 460-7 that are bounded or traversed by streets 405-1, 405-2. The system 400 includes a first set of geoscans 450-1, viz., geoscans G.sub.09-1, G.sub.96, G.sub.94, G.sub.06. The system 400 further includes a second set of geoscans 450-2, viz., G.sub.95, G.sub.00, G.sub.02, G.sub.03, G.sub.04-2, G.sub.09-2, G.sub.10, G.sub.13, G.sub.14-2, G.sub.15, and a third set of geoscans 450-3, viz., G.sub.99, G.sub.04-1, G.sub.11, G.sub.14-1. Each of the geoscans of the first set 450-1, the second set 450-2 or the third set 450-3 is a vector representative of a distribution and includes information regarding a coordinate in an x-direction x.sub.i, a coordinate in a y-direction y.sub.i, a standard deviation in the x-direction (.sigma..sub.x).sub.i, a standard deviation in the y-direction (.sigma..sub.y).sub.i and an angle of orientation .theta..sub.i.” Examiner interprets the second scan information to be the second geoscan)

storing, in a baseline table database in communication with the confidence source data handler, the virtual confidence event. (col 21 lines 39-53 and col 16 lines 27-col 17 lines 22 “At box 320, the coordinates are compared to information regarding the item or the task for validation. If a task involves delivering an item to a destination, and the coordinates are not located within a sufficient range of the destination, or if the coordinates were determined at a time that conflicts with one or more elements of the task, then the coordinates may be unhelpful in deriving a delivery point or a routing point for the item or the task. Any available information regarding the coordinates, the item or the task may be utilized in validating the coordinates. For example, the coordinates may be compared to information or data regarding the location, including one or more ZIP codes, street names or locations, property data, municipality information or the like, as well as specific information such as street attributes, lot descriptions, building footprints or other spatial entities or references associated with the location, in order to validate the coordinates as consistent with the item or the task At box 330, if the coordinates are not validated as consistent with the item or the task, then the process advances to box 350, where the coordinates are disregarded as irrelevant, and the process ends. The coordinates may have been related to an outlying or aberrant situation, or have been identified prematurely or in error. If the coordinates are validated as consistent with the item or the task, however, then the process 
As to claim 16, Mishra teaches the method of claim 15 as discussed above. 
Mishra further teaches:
wherein the third delivery point is between the first and second delivery point along the route. (col 18 lines 24-47 “Where coordinates are properly filtered or otherwise validated based on their relevance to the performance of a task, however, a geoscan may be formed thereby. As is shown in FIG. 4A, the second set of the geoscans 450-2 are generally clustered along a southwestern side of the location 460-1, while the third set of the geoscans 450-3 are generally clustered along a southeastern side of the location 460-1. Given their proximity or association with one another at the location 460-1, e.g., ingress or egress points for the location 460-1, the geoscans of the second set 450-2 and the third set 450-3 may each be assumed to constitute or indicate a point of interest at the location 460-1, e.g., ingress/egress points for the location 460-1, and the geoscans of the second set 450-2 and the third set 450-3 may be used to define location hypotheses, or areas of uncertainty from which points or regions in space associated with the performance of the task at the location 460-1 may be defined. The geoscans of the second set 450-2 and the third set 450-3 differ from a position of the location 460-1 that may be identified through traditional geocoding techniques, e.g., a latitude of 41.805.degree. N and a longitude of 72.254.degree. W, both physically and functionally, as this position corresponds to an inaccessible top of a domed arena and not to any point or region in space that is accessible to pedestrians.” Col 21 lines 39-53 “Over time, location hypotheses may be continuously refined as multiple geoscans are identified, and as additional information regarding such geoscans or the location 660-1 is determined. For example, in some embodiments, when additional geoscans are identified and associated with a location hypothesis, the uncertainties of the location hypothesis may be reduced thereby, and a size of the location hypothesis may narrow accordingly. Furthermore, in some other embodiments, where additional geoscans that are added to a location hypothesis result in the formation of two discrete subregions of geoscans within the location hypothesis, the location hypothesis itself may split into two separate subregions, e.g., similar to an amoeba, which may be considered independently when geoscans are subsequently identified.”)
As to claim 17, Mishra teaches the method of claim 15 as discussed above.
Mishra further teaches:
wherein the first and second scan information comprise the time and location where a physical item was scanned.(col 17 lines 32-43 “At box 380, metadata regarding the item or the task is determined. For example, the metadata may relate to a date or a time when the coordinates were determined using the sensor at box 310, atmospheric and/or weather conditions on the date or at the time when the coordinates were determined, or any other factors or events that may relate to either the item or the task (e.g., an identity of a worker performing the task, or a public event taking place as the task was being performed), or have been present or occurring at the time. At box 390, 
As to claim 18, Mishra teaches the method of claim 17 as discussed above. 
Mishra further teaches:
wherein the location where the physical item is scanned is determined via a geofence. (col 17 lines 32-43 “At box 380, metadata regarding the item or the task is determined. For example, the metadata may relate to a date or a time when the coordinates were determined using the sensor at box 310, atmospheric and/or weather conditions on the date or at the time when the coordinates were determined, or any other factors or events that may relate to either the item or the task (e.g., an identity of a worker performing the task, or a public event taking place as the task was being performed), or have been present or occurring at the time. At box 390, the geoscan for the item and the task is stored in at least one data store, along with the metadata determined at box 380, and the process ends.”)
As to claim 19, Mishra teaches the method of claim 15 as discussed above. 
Mishra further teaches:
wherein the virtual confidence event is created based at least in part on an estimate of when and where the delivery of an item would have occurred. (col 17 lines 44-59 “As is discussed above, each of the geoscans may be modeled as any type or form of probability distribution, including but not limited to a multidimensional Gaussian distribution. For example, in applications regarding the delivery of one or more items via ground-based transit, a two-dimensional model of the location of the geoscan, and the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meshra (U.S. Patent No. 9,743,239) in view of Heinla (U.S. Patent Application Publication No. 2019/0287051).

As to claims 1 and 12, Meshra teaches a system and method comprising:
a route database storing a route comprising a plurality of delivery points; (col 9, lines 30-36 “Once a point or region at which a task is to be performed at a location is identified, e.g., a single point associated with the location, or two or more points or regions associated with the location, such as a routing point and a delivery point, an optimal path or an optimal route to the point or region, or to or extending between such points or regions, may be determined.”)
a mobile computing device assigned to a user delivering delivery items along the route, the mobile device configured to scan a physical item at a delivery point and generate scan information; (col 16 lines 27-38, “At box 310, coordinates of an item that were determined using a sensor during the performance of a task are identified. For example, in some embodiments of the present disclosure, when an order for the item is received via an online marketplace, and the order is to be delivered from a fulfillment center to a destination specified in the order, a bar code or other marked identifier on the item may 
a geo-coordinate database configured to store geo-spatial coordinates of the plurality of delivery points and an indication of a degree of uncertainty about the delivery point's geo-spatial coordinates; (col 16 lines 27-col 17 line 47, “At box 360, uncertainties due to a level of noise associated with the sensor is determined. The sensor noise may be based on intrinsic factors associated with the sensor (e.g., one or more physical, material or operational properties of the sensor), or any other relevant factor, and may reflect the uncertainty associated with the use of the sensor to determine the coordinates of the item in a given physical environment. For example, in some GPS systems, a level of accuracy of approximately two to ten meters (2-10 m) may be presumed, to a ninety-five percent (95%) degree of tolerance. At box 370, a geoscan is defined for the item and the task based on the Mercator coordinates derived at box 340 and the uncertainties identified at box 360. For example, the geoscan may be modeled as multidimensional Gaussian distribution having a center, or a mean, at the estimated location of the item determined at box 310 and with major and/or minor axes corresponding to estimated uncertainties (e.g., noise). The uncertainties may be based on not only the sensor noise determined at box 360 but also process noise (e.g., process-based uncertainties associated with the scanning of the item or the physical 
a confidence source data handler in communication with the mobile computing device and the geo-coordinate database, the confidence source data handler configured to: the mobile device scan a physical item at one of the plurality of delivery points based at least in part on the record indicating a degree of uncertainty about the one of the plurality of delivery points; (col 2 lines 37-45, “  Such points or regions in space may be determined based on one or more sensed positions of computer devices associated with persons, vehicles or machines attending the location in accordance with the present disclosure. In some embodiments, the sensed positions may be determined upon a delivery of an item to the location, such as when a bar code or other marked identifier provided on an outer surface of the item is scanned or otherwise interpreted at or near the location, or by other position sensing techniques.” col 13 lines 59-65)
to receive scan information based on the scan of the physical item at the one of the plurality of delivery points.(col 7 lines 39-45 “For example, when a position associated with a delivery of an item to a given location is determined, e.g., when a bar code or other marked identifier provided on the item to be delivered is scanned or otherwise optically recognized, and a position at which the bar code or other marked identifier was scanned or recognized is determined, the position and any associated information, data or metadata regarding sensor noise or a level of uncertainty of the position may be represented in a geoscan G.sub.1(t), e.g., a vector or other set of variables defining a probability distribution that includes coordinates of the position and the sensor noise or 
Mishra does not teach:
prompt the mobile computing device to request that the user of the mobile device scan a physical item
However, Heinla teaches:
prompt the mobile computing device to request that the user of the mobile device scan a physical item (para 28-29 “The first delivery recipient can be asked to scan such a package ID on their personal mobile device and/or on a scanner built into the robot. The robot and/or an external server can then determine whether the correct package has been removed. If the first delivery recipient reaches again into the package space, this motion can be detected by the motion sensor. If no subsequent package ID is scanned, or if a package ID belonging to a wrong package is scanned, the first delivery recipient can be prompted to return the incorrectly removed package, which can be detected by the motion sensor.” “The first delivery recipient can then be prompted to scan a package ID such as a barcode or a QR code or the like to verify that the correct package 
It would have been obvious to one having skill in the art at the effective filling date of the invention to prompt the carrier to scan a package for delivery in Mishra as taught by Heinla. Motivation to do so comes from the knowledge well known in the art that doing so would allow accurate tracking of packages associated with the RFID scanned. 
As to claims 2 and 13, Mishra in view of Heinla teach all the limitations of claims 1 and 12 as discussed above. 
Mishra further teaches:
wherein the geo-coordinate database records the geographic position of the mobile computing device relative to the delivery point. (col 2 lines 36-40 “  Such points or regions in space may be determined based on one or more sensed positions of computer devices associated with persons, vehicles or machines attending the location in accordance with the present disclosure.” Col 13 lines 33-37 “As is shown in FIG. 2B, the handheld device 250 may include or comprise one or more hardware components or software applications for performing one or more of the functions disclosed herein. For example, the handheld device 250 may include one or more computer processors 252, as well as a variety of sensors including a cellular telephone transceiver 254, a GPS receiver or sensor 255, an accelerometer 256, a gyroscope 257 or a compass 258”)
As to claim 4, Mishra in view of Heinla teach all the limitations of claim 1 as discussed above. 
Mishra further teaches:

As to claim 5, Mishra in view of Heinla teach all the limitations of claim 4 as discussed above. 
Mishra further teaches:
wherein the scan information received by the confidence source data handler includes a set of geo-coordinates corresponding to where the location where the scan of the 
As to claim 6, Mishra in view of Heinla teach all the limitations of claim 4 as discussed above. 
Mishra further teaches:
wherein the geo-coordinate database is configured to update the geo-coordinates stored for a delivery location based on the set of geo-coordinates corresponding to where the location where the scan of the physical item occurred. (col 16 lines 27-38 “   At box 310, coordinates of an item that were determined using a sensor during the performance of a task are identified. For example, in some embodiments of the present disclosure, when an order for the item is received via an online marketplace, and the order is to be delivered from a fulfillment center to a destination specified in the order, a bar code or other marked identifier on the item may be scanned at a given point using a GPS-enabled handheld device. A location of the handheld device at a time when the 

Claim 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meshra (U.S. Patent No. 9,743,239) in view of Heinla (U.S. Patent Application Publication No. 2019/0287051), further in view of Jones (U.S. Patent Application Publication No. 2003/0195696).

As to claim 3 and 14, Mishra in view of Heinla teach all the limitations of claims 2 and 13 as discussed above. 
Mishra and Heinla do not teach:
wherein the confidence source data handler is configured to prompt the mobile computing device based on the geographic position of the mobile computing device.
However, Jones teaches:
wherein the confidence source data handler is configured to prompt the mobile computing device based on the geographic position of the mobile computing device.(para 148-149 “if the VCU 12 notices a change in a delivery stop when a stop is made at a delivery location not on the list, or out of sequence, a driver prompt is displayed on the VCU/LCD screen 33. Additionally, a package scanned out (delivery was made or attempted) could also determine an out-of-sequence delivery. When the delivery vehicle 19 is stopped for an out-of-sequence delivery, then the communication is initiated to the BSCU 14, as shown by a telephone bell symbol 18 in FIG. 1.”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZEINA ELCHANTI/Examiner, Art Unit 3628